PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/756,739
Filing Date: 1 Mar 2018
Appellant(s): LORANTFY et al.



__________________
Ryan Pool
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/21/2021 and 5/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-3, 5-10, 12-13, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0173534 by Margraff et al. (Margraff) further in view of U.S. Patent No. 5385707 by Miltenyi et al. (Miltenyi).
In regard to claims 2, 5, and 22, Margraff teaches an extraction cell (abstract; Figure 1, cells 2; [0038]); capable of centrifugal partition chromatography.  Margraff teaches an extraction chamber delimited by a cell wall (abstract, Figure 1, interior of cell 2; [0038]); capable of accommodating a liquid stationary phase.  Margraff teaches a liquid inlet opening and a liquid outlet opening (abstract; Figure 1, opening in end face of cell 2 connected to duct 22 and opening in end face of cell 2 connected to duct 21; [0038]); capable of letting in and out the liquid mobile phase to be made to flow through the extraction cell. 
Margraff teaches an extraction chamber is a tubular body with a liquid inlet plug and a liquid outlet plug including a liquid inlet opening and a liquid outlet opening that includes a fluid delivery passage (Figure 5A, B, C; [0052]).  Margraff does not teach a plurality of fluid delivery passages. 
 has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would be obvious to one of ordinary skill in the art to incorporate features from Figure 5 into Figure 1 as they are both directed towards known configurations of extraction cells ([0030]-[0035]).  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Margraff teaches an insert positioned between the liquid inlet opening and the liquid outlet opening ([0052]); through which liquids may pass.  Margraff teaches internal passages ([0052]).  Margraff does not teach a specific internal passage diameter in relation to the diameter of the liquid mobile phase droplets; however, Margraff teaches the insert is a porous dispersion element with a large surface volume ratio to encourage dispersion of the mobile phase in the stationary phase ([0052]).  As the extraction cell efficiency, and dispersion of mobile phase are variables that can be modified, among others, by adjusting said diameter of internal passage, the internal passage diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed internal passage diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Margraff teaches the extraction cell is made of stainless steel or fluorinated polymer, aluminum with a titanium or PCDF lining ([0025]; [0036]).  Margraff teaches the insert is a braid to encourage dispersion ([0052]. Margraff teaches separating organic molecules, metallic cations, and DNA ([0027]).  Margraff does not explicitly teach the insert is wound up net made from metal wire, fibrous woven textile, glass wool, or steel wool. 
Miltenyi teahces an apparatus for separating components (abstract).  Miltenyi teaches separating biological material (abstract; C10/L43-56).  Miltenyi teaches separating biological material, specifically cations (C10/L43-56).  Miltenyi teaches a stationary phase with an inlet and outlet (Figure 1).  Miltenyi teaches an insert which is steel wool (C3/L20-44; C4/L29-44; reading on claim 5). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate steel wool, as taught by Miltenyi, in the extraction cell of Margraff as it is a known insert used to separate biological components. 
Regarding limitations recited in claim 3, which are directed to method of making said extraction cell (e.g. “made by a waste-free production technology”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the extraction cell is the same as the extraction cell disclosed by Margraff, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 7, Margraff teaches the material of the cell wall is selected from stainless steel ([0025]). 
In regard to claim 8, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread ([0046]). 
In regard to claim 9, Margraff teaches that one or more pits are formed on the external surface of the cell wall of the extraction chamber (Figure 1; [0030]); ensuring the fixing of the extraction cell to an external supporting structure. 
In regard to claim 10, Margraff teaches the liquid inlet plug contains more than one bore that divides the liquid made to flow through it into several liquid jets ([0052]). 
In regard to claim 12, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are constructed from several parts that may be separated from each other ([0052]). 
claim 13, Margraff teaches the material of the liquid inlet plug and the liquid outlet plug is stainless steel ([0025]; [0045]; [0048]). 
In regard to claim 23, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread ([0046]).
In regard to claim 24, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread on a side of each of the inlet plug and the liquid outlet plug ([0046]).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed extraction cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA claim 26). 

(2) Response to Argument
Appellant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
In regard to Appellant’s argument concerning a liquid outlet plug that includes a plurality of fluid delivery passages; this claim limitation is of patentable significance and must be given patentable weight and consideration; the claim feature excludes from its scope embodiments where the liquid outlet plug has only one fluid delivery passage; this excludes the embodiments of the primary reference Margraff with only one delivery passage; having a plurality of fluid delivery passages instead of just one allows for adjustment of the average diameter of the internal passages relative to the average diameter of the liquid mobile phase droplets which is not possible with just the single passage of the prior art; the function of breaking up the drops and dividing the jet of mobile phase into several parts and spraying it evenly into the extraction chamber is not possible to achieve with the teachings of Margraff because there can be no dividing of the jet of mobile phase; the claimed feature provides a novel and advantageous function that is clearly not a situation of mere duplication of parts; the Examiner does not find this persuasive. 
The limitation “a plurality of fluid delivery passages” has been given appropriate patentable weight and consideration.  The Examiner has addressed this limitation as follows: Margraff does not teach a plurality of fluid delivery passages.  Addition of more fluid delivery passages would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The Appellant has not specified any reason why one passage would not be capable of the argued functions.  Further, the Appellant has not specified why duplicating the passages would create an inoperable apparatus. 
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the function of breaking up the drops and dividing the jet of mobile phase into several parts and spraying it evenly into the extraction chamber; dividing of the jet of mobile phase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The claims are directed towards the statutory category of an apparatus.  Claim 2 requires “An extraction cell”.  Regarding limitations recited in the claims which are directed to a manner of operating disclosed extraction cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
The prior art of modified Margraff is capable of allowing for adjustment of the average diameter of the internal passages relative to the average diameter of the liquid mobile phase droplets.  The Appellant has stated in their arguments that this is not possible; however, Appellant has not provided any reasons why a single passage would not be capable of being adjusted versus multiple passages. 
In regard to Appellant’s argument regarding the average diameter of the internal passages is 1-30 times the average diameter of the liquid mobile phase droplets created when the liquid mobile phase is made to flow in the liquid stationary phase; the routine optimization doctrine is improper or unjustified; the rejection relies on the weakest form of mere overlap since the citation is to an infinite range; mere overlap without some directed is insufficient to establish obviousness; the optimization which occurs in Margraff will be different than the claims because Margraff fails to teach a plurality of fluid delivery passages which effects the relationship of the average diameter of the internal passages relative to the droplets; the rejection is not reading the claims as a whole; Margraff teaches variability of the lining braids as being its volume relative to the cell not the average diameter of the internal passages – while these two things might be relative, they are not the same thing; there is no basis for assuming that the lining braids and dispersion element for the cell lining are structurally equivalent to what is claimed; the Examiner does not find this persuasive. 
The claims are directed towards the statutory category of an apparatus.  Claim 2 requires “An extraction cell”.  Regarding limitations recited in the claims which are directed to a manner of operating disclosed extraction cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 
Additionally, Margraff teaches “These braids (not shown) encourage dispersion of the mobile phase in the stationary phase, and for example occupy 3% of the volume of the cell”.  This teaching in Margraff provides the basis for a result effective variable.  Margraff establishes that braids encourage dispersion.  Further, Margraff teaches that the braids occupy a specific volume of the cell, as an example.  The volume of the cell occupied is directly related to the diameter of internal passage, since the internal passage diameter relates to the volume of the internal passage.  The Examiner notes that while Margraff does not explicitly teach lining braid volume relative to average diameter of internal passages, Margraff teaches parameters which are related to diameter of internal passages and diameter of liquid mobile phase droplets; therefore, there is reason for one of ordinary skill in art to optimize the claimed parameters.  Furthermore, the claims are directed towards an apparatus and these arguments are directed towards intended use type limitations.  
As noted in the rejection above: As the extraction cell efficiency, and dispersion of mobile phase are variables that can be modified, among others, by adjusting said diameter of internal passage, the internal passage diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed internal passage diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the internal passage diameter in the extraction cell of Margraff to obtain the desired balance between the extraction cell efficiency, and dispersion of the mobile phase (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
The citations are not to an infinite range as argued by the Appellant.  The citations are directed towards rationales to change parameters in order to optimize an extraction cell. 
Arguments directed towards a plurality of fluid delivery passages is addressed above. 
The claim requires “an insert” … “wherein the insert (14) contains one or more components that liquid may pass through selected from the group consisting of fibrous woven textile, glass wool, and steel wool”.  The term “insert” is interpreted under broadest reasonable interpretation in light of the instant specification.  As noted above (relevant portions): Margraff teaches an insert positioned between the liquid inlet opening and the liquid outlet opening ([0052]).  Margraff teaches the insert is a braid to encourage dispersion ([0052]. Margraff does not explicitly teach the insert is wound up net made from metal wire, fibrous woven textile, glass wool, or steel wool.  Miltenyi teaches an insert which is steel wool (C3/L20-44; C4/L29-44;). It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate steel wool, as taught by Miltenyi, in the extraction cell of Margraff as it is a known insert used to separate biological components. 

In regard to Appellant’s argument regarding unexpected results; the claimed range is critical; the Declaration provides two experiments where various inserts were tested; based on these experiments it is clear that the insert is responsible for abolishing the back mixing, which improves keeping the stationary phase; improvement in keeping the stationary phase is made possible to increase the flow rate and increase the plate number; the experiments provide that inserts with the porosity claimed in the current application have a significant unexpected advantageous effect; steel wool provided the most optimal effect had a typical fiber width of 40 µm, typical passage width of 0.4-1.0 mm while typical drop size is about 100 µm; the experiments prove that inserts with the porosity claimed have a significant unexpected advantageous effect; the Examiner does not find this persuasive. In regard to Appellant’s argument the combination of the two declarations submitted to the record clearly establishes that the claims of the current application provide unexpected results over the teachings of the cited prior art; the claims use an insert that exerts significant flow resistance and causes turbulence thus preventing back mixing due to Coriolis force; Appellants are not required to specifically claim every single possible variable in an experimental example showing unexpected results in order for the claims to get credit for providing those unexpected results; the unexpected results shown by the claims are clear, commensurate in scope with the claims, and have a clear nexus to the claims; the Examiner does not find this persuasive. 

The claimed range is directed towards an intended use and material worked upon in an apparatus claim. 
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., abolishing back mixing; improves keeping the stationary phase; increase the flow rate; increase the plate number; exerts significant flow resistance and causes turbulence thus preventing back mixing due to Coriolis force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner maintains that the Declarations provided are insufficient to overcome the rejection of claims based upon the rejections set forth in the respective Office actions because they fail to set forth facts; the facts presented are not germane to the rejection at issue; and the showing is not commensurate in scope with the claims.  The claims do not require steel wool with a fiber width of 40 µm, typical passage width of 0.4-1.0 mm, and typical drop size about 100 µm.  Further, drop size is a material worked upon.  Additionally, the Declarations do not provide data points inside and outside the claimed ranges. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d)II. 
In regard to Appellant’s argument Miltenyi is directed to a device that uses a magnet to filter components out of a liquid; this is clearly not chromatography and not extraction and relates to a completely different function; Miltenyi teaches a charge to modify filtration efficiency; Miltenyi addresses filtration while Margraff deals with chromatography; these are significantly different processes; one skilled in the art would understand that magnetic confinement is completely different from chromatography and the proposed combination of teachings do not result in the claims of the current application but result in an expensive Margraff embodiment with a magnetic confinement ability; there is no basis for one skilled in the art to expect the unexpected results demonstrated in the Declaration of record regarding the reduced effect of the coroylic force and effect of back mixing; the Examiner does not find this persuasive. 
In response to Appellant's argument that Miltenyi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miltenyi is reasonably pertinent to the particular problem with which the applicant was concerned; Miltenyi is directed towards the problem of separating components (abstract; C10/L43-56).  More specifically, Miltenyi is directed towards separating cations (C10/L43-56).  Further, Miltenyi utilizes a stationary phase with an insert of steel wool (C3/L20-44; C4/L29-44).   The instant application is directed towards separating components, specifically ions, with a stationary phase (pg. 1, lines 17-26 of instant specification, pg. 5, lines 24-28).  Therefore, Miltenyi is analogous art since it is reasonably 
In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduced effect of the coroylic force and effect of back mixing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.